DETAILED ACTION

Response to Amendment
The Amendment filed 11/29/2021 has been entered. Claims 1-4 and 6-21 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 11-12, “a first wall and a second wall defining a blade support region” should be “a first wall and a second wall, the second wall defining a blade support region” for clarity, similar to line 5 of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Regarding claim 1, “a first blade retention member having a front wall, a first lateral end wall, and a second lateral end wall, wherein the front wall has a first lateral end, a second lateral end, a first wall, and a second wall” and “wherein the second lateral end wall (i) extends from the second wall to the second lateral end” is indefinite. As shown in the Figures a second lateral end wall is indicated with reference character “110”, front wall (84) has a first lateral end (86), a second lateral end (88), a first wall (100), and a second wall (102, which appear to show the front wall extend from 86 to 88, thus that the second lateral end wall (110) is part of the front wall as disclosed in the present application). While “a first blade retention member having a front wall, a first lateral end wall, and a second lateral end wall” appears to require that the front wall and the second lateral end wall be different walls. Therefore it is unclear if the second lateral end wall is part of the front wall or separate from the front wall. 
Regarding claim 15, “wherein the rear wall has a first lateral end and a second lateral end, and wherein the first blade retention member is spaced further apart from the second blade retention member toward the lateral ends than between the lateral ends” is indefinite. First, it is unclear if “toward the lateral ends than between the lateral ends” are referring to which combination of a first lateral end of the front wall, a second lateral end of the front wall, a first lateral end of the rear wall, and a second lateral end of the rear wall. Second, examiner notes the first retention member and the second retention member are spaced apart at the same distance, examiner further notes that the surfaces of the first and second retention member appear to space at different distance, therefore it is unclear how the first retention 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 20160279816 A1).
Regarding claim 1, Bruno teaches a shaving razor cartridge (see Figure 1) comprising: 
a housing (12) having a blade platform (group of 166) comprising: 
a first blade retention member (see annotated Figure 6) having a front wall (see annotated Figure 6), a first lateral end wall (see annotated Figure 6), and a second lateral end wall (see annotated Figure 6), where the front wall has a first lateral end (annotated Figure 6), a second lateral end (annotate Figure 6), a first wall (see annotated Figure 6), and a second wall (see annotated Figure 6), the second wall defining a blade support region between the first lateral end and the second lateral end of the first blade retention member (see annotated Figure 6), wherein the first lateral end wall extends from the first lateral end away from the first wall (the first lateral end wall extending from the bottom end to the top in a direction away from the first wall, see annotated Figure 6), and wherein the second lateral end wall extends 
a second blade retention member (see annotated Figure 6) having a rear wall (see annotated Figure 6) facing the front wall of the first blade retention member, the rear wall having a first lateral end (see annotated Figure 6), a second lateral end (see annotated Figure 6), a first wall and a second wall (see annotated Figure 6) defining a blade support region between the first lateral end and the second lateral end of the rear wall of the second blade retention member (see Figure 6), wherein the first wall of the rear wall extends between the second wall and the second lateral end of the second blade retention member (see annotated Figure 6), wherein the second wall of the front wall is not parallel to the first wall of the rear wall (at least the blade support portion of the second wall of the front wall is not parallel to the angle portion at the right end of the first wall of the rear wall, see annotated Figure 6) , and 
wherein the first lateral ends are spaced apart by a first vertical distance (D1 is considered as the distance between the first lateral end of the front wall to the first lateral end of the rear wall, see annotated Figure 6), the second lateral ends are spaced apart by a second vertical distance (D2 is considered as the distance between the second lateral end of the front wall to the second lateral end of the rear wall, see annotated Figure 6) and the blade support regions are spaced apart by a third vertical distance (vertical distance blade support region of the rear wall and front wall) between that is less than the first vertical distance (since the 

    PNG
    media_image1.png
    542
    1077
    media_image1.png
    Greyscale

Regarding claim 2, Bruno teaches a blade member (24) positioned between the blade support regions (paragraph 0029).
Regarding claim 3, Bruno teaches the third vertical distance is less than the second vertical distance (see annotated Figure 6 above).
Regarding claim 4, Bruno teaches the blade member has a first surface contacting the blade support region of the first blade retention member (bottom surface of the blade 24 (similarly to blade 22), see annotated Figure 6 above) and wherein the blade member has a second surface contacting the blade support region of the second blade retention member (see annotated Figure 6 above).
Regarding claim 6, Bruno teaches the first and second wall of the front wall form an obtuse included angle (see annotated Figure 6 below for the example of the extension of the two walls).
Regarding claim 7, Bruno teaches the first and second wall of the rear wall form an obtuse included angle (see annotated Figure 6 below for the example of the extension of the two walls).
Regarding claim 8, Bruno teaches the first and second wall of the rear wall form an obtuse included angle (see annotated Figure 6 below for the example of the extension of the two walls), the first and second wall of the front wall form an obtuse included angle (see annotated Figure 6 below for the example of the extension of the two walls).


    PNG
    media_image2.png
    283
    847
    media_image2.png
    Greyscale

Regarding claim 9, Bruno teaches first wall of the rear wall comprises a relief wall and the front wall comprises a blade support wall and a relief wall (angled wall of first wall is considered as relief wall) and the first wall of the front wall comprise a relief wall (angled wall of first wall is considered as relief wall).
Regarding claim 10, Bruno teaches a plane of the blade second wall of the front wall and a plane of the second wall of the rear wall are parallel (horizontal walls of blade support region, see the first annotated Figure 6 above).
Regarding claim 11, Bruno teaches a plane of the relief wall of the front wall intersects a plane of the relief wall of the rear wall (angled walls, see the second annotated Figure 6 above).
Regarding claim 15, Bruno teaches a shaving razor cartridge comprising: 
a housing (12) having a blade platform (group of 166);
a first blade retention member (see annotated Figure 6 below) positioned on the blade platform and having a front wall formed by a first wall (see annotated Figure 6 below) and a second wall (horizontal wall, see annotated Figure 6 below) that define an obtuse included angle (see the second annotated Figure 6 above), wherein the front wall has a first lateral end and a second lateral end (see annotated Figure 6 below;
a second blade retention member positioned on the blade platform and having a rear wall facing the front wall of the first blade retention member, the rear wall having a first wall (see annotated Figure 6 below) and a second wall (see annotated Figure 6 below) that define an obtuse included angle (see annotated Figure 6 below), wherein the rear wall has a first lateral end and a second lateral end (see annotated Figure 6 below), and wherein the first blade retention member is spaced further apart from the second blade retention member toward the lateral ends than between the lateral ends (with the issues as indicated in the 112b rejection above, this limitation is examined as best understood. This claim limitation is considered to require the distance of the blade support region is closer than the distance at the ends, see annotated Figure 6); and
a blade member (24) positioned between the front wall and the rear wall (paragraph 0029), wherein the second walls have a contact length of 0.2mm to 1.0mm (contact length of each second wall is the CL (2-5 mm) minus the D2 (1-3.5 mm), then divided by two (since there is two contact wall of the same size on the front and rear wall), which is 0.5-0.75 mm for each second wall (214 of rear wall, 212 of front wall), see paragraphs 0030 and 0035).

    PNG
    media_image1.png
    542
    1077
    media_image1.png
    Greyscale

Regarding claim 16, Bruno teaches	 the contact length is 0.3mm to 0.6mm (at least 0.5 mm falls within the claimed range).
Regarding claim 17, Bruno teaches a ratio of the contact length of at least one of the second walls to a corresponding blade retention member length is 1:3 to 1:10 (lower limit of the contact length of the wall (212) is 0.5 mm, lower limit of length of the blade retention member 2mm, which makes ratio a 1:4, paragraphs 0030, 0035).
Regarding claim 18, Bruno teaches the ratio of the contact length of at least one of the second walls to the corresponding blade retention member length is 1:3 to 1:5 (lower limit of the contact length of the wall (212) is 0.5 mm, lower limit of length of the blade retention member 2mm, which makes ratio a 1:4, paragraphs 0030, 0035).
Regarding claim 19, Bruno teaches the second walls are offset from each other (see annotated Figure 6).
Regarding claim 20, Bruno teaches a vertical distance (D3) between the second walls is less than a vertical distance (D1, annotated Figure 6) between a first lateral end of the front wall and a first lateral end of the rear wall (see annotated Figure 6 above).
Regarding claim 21, Bruno teaches the first vertical distance is different from the second vertical distance, (D1 and D2 as indicated in claim 1 are different, see annotated Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno_1 (US 20160279816 A1) in view of Bruno_2 (US 20090293281 A1).
Regarding claim 12-14, Bruno_1 teaches all elements of the current invention as set forth in claim 2 stated above and further teaches the third vertical distance is 0.075mm to 0.40mm (0.07-0.160 mm, which at least includes the overlapped value of 0.08mm, see paragraph 0030) and the size of the retention members (which effects the first and second distance) depend on the thickness of the blade (paragraph 0030)
Bruno_1 fails to teach the first vertical distance is 0.40 mm to 1.80mm, and the second vertical distance is 0.40 mm to 1.90mm.

The need of finding a desired spacing based on the desired size of the resulting product is required for the device. Claimed dimension of the first vertical distance to be 0.40 mm to 1.80mm, the second vertical distance to be 0.40 mm to 1.90mm is one of finite number of spacing based on the space allotted for the blades (as taught by Bruno_2, paragraph 0045 of Bruno_2) and the thickness of the blade (as taught by Bruno_1, paragraph 0030 of Bruno_1). Since moving the retention member change the spacing of the first vertical distance, second distance and third vertical distance (in this interpretation 1st vertical distance equal to the 2nd vertical distal with the thickness of the retention member). 
It would have been obvious to a person of ordinary skill in the art to try the first vertical distance to be 0.40 mm to 1.80mm, the second vertical distance to be 0.40 mm to 1.90mm in an attempt to provide a spacing for the blades base on the required size blade (as taught by Bruno_1) and best level of deflection (as taught by Bruno_2, paragraph 0045 of Bruno_2), as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because blade spacing as claimed has the properties predicted by the prior art, it would have been obvious to make the first vertical distance to be 0.40 mm to 1.80mm, the second vertical distance to be 0.40 mm to 1.90mm for best result. 

Response to Arguments

As currently claimed, the first wall and the second wall of the front/rear wall are not required as only a single linear wall, there the connected section of walls in the front/rear wall is considered to meet the claimed limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/08/2022/EVAN H MACFARLANE/Examiner, Art Unit 3724